 1                                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   CHRIS LANGER,                                CV 19-2607 PA (MAAx)
12                Plaintiff,                      JUDGMENT
13         v.
14   KYU CHANG LEE and CHRISTOPHER
     LEE,
15
                  Defendants.
16
17
18         Pursuant to the Court’s July 17, 2019 Minute Order dismissing this action for failure
19   to comply with the requirements of Federal Rule of Civil Procedure 4(m),
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: July 17, 2019                            _________________________________
                                                                Percy Anderson
25                                                     UNITED STATES DISTRICT JUDGE
26
27
28
